Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alexander Taousakis on 4/13/21.

Claim 11 is cancelled.
Claim 12 is cancelled.

Replace claim 1 with the following claim:
The application has been amended as follows:
1. 	(Currently Amended) A method for controlling a temperature of a battery pack, the method comprising: a battery pack temperature measurement step of measuring a temperature value of the battery pack before charging/discharging; an initial heat generating part driving step of controlling a turning-on/off of a heat generating unit switch through a pulse modulation (PWM) signal having a predetermined first duty ratio so that the heat generating unit is intermittently driven when the temperature value of , and
 wherein the first duty ratio is set to 30% for -42° C to -40° C and 25% for -44° C to -42°.

Replace claim 6 with the following claim:
6.	(Currently Amended) An apparatus for controlling a temperature of a battery pack constituted by a plurality of battery cells, the apparatus comprising: a heat generating unit configured to surround the battery pack; a heat generating unit switch configured to turn on/off current supply to the heat generating unit; and a battery management system (BMS) configured to output a pulse modulation (PWM) signal which controls turning-on/off of the heat generating unit switch according to the temperature of the battery pack, wherein a duty ratio of the PWM signal is determined according to the , wherein the duty ratio is set to 30% for -42° C to -40° C and 25% for -44° C to -42° C.
Allowable Claims
Claims 1-10 are allowed over the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claims 1 and 6.

The addition of new limitations into the independent claims taken with the additional limitations already recited in the claims is deemed sufficient to differentiate the instant invention from the inventions of the closest prior art.  As such, all of the pending claims are allowed. 

	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722